JNL SERIES TRUST 1 Corporate Way, Lansing, Michigan 48951 (517) 381-5500 April 30, 2010 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: JNL Series Trust File Nos: 33-87244 and 811-8894 Dear Sir/Madam: We are transmittingherewith for filing through EDGAR Post-Effective Amendment No. 78 to the Registration Statement under the Securities Act of 1933 and Amendment No. 79 under the Investment Company Act of 1940 for the above-referenced Registrant. This filing is being made pursuant to paragraph (b) of Rule 485 to incorporate comments received from the Securities and Exchange Commission and to reflect other changes. If you have any questions, please contact me at 517-367-4336. Sincerely, /s/ Susan S. Rhee Susan S. Rhee Vice President, Counsel & Secretary encs.
